DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
In the amendment dated 11/17/2020, the following has occurred: Claim 1 has been amended.
Claims 1-23 are pending, claims 13-20 being withdrawn. Claims 1-12 and 21-23 are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 5, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mardilovich (US 2005/0026030).
	Regarding Claim 1, Mardilovich teaches:
an sofc (para 0024) comprising an alumina substrate support (paras 0027-0028 and 0031, Fig. 2)
the support comprising a plurality of micro-channels 150 between a first side and a second side of the support, the micro-channels including individual micro-channels that are open on the first side of the alumina substrate and that extend from the first side of the alumina substrate to the second side along an uninterrupted straight line extending from the first side to the second side (Fig. 2, para 0028)

    PNG
    media_image1.png
    553
    578
    media_image1.png
    Greyscale

a first electrode and a second electrode 140 / 150, such that “a first electrode” is adjacent to the second side of the alumina substrate, and electrolyte 150 is adjacent to the first electrode, and a second electrode adjacent is to the electrolyte, the electrolyte separating the electrodes (see Fig. 2, paras 0028-0032)
Regarding Claim 2, Mardilovich teaches:an embodiment that includes a barrier layer 340 disposed between the substrate and the corresponding electrode, including a “first electrode” arbitrarily labeled “first”
	Regarding Claims 4 and 5
two electrodes on either side of the support, separated by the electrolyte, either of which can be “the first” or “the second” electrode (Fig. 2)
	Regarding Claims 9 and 10, Mardilovich teaches:
a nickel-zirconia cermet electrode (para 0041)
	Regarding Claim 12, Mardilovich teaches:
a doped ceria electrolyte (para 0041)

Claim Rejections - 35 USC § 103
Claims 3, 11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mardilovich (US 2005/0026030) in view of Jacobson (US 2002/0081762 to Jacobson et al.).
	Regarding Claim 3, Mardilovich does not teach:
a microtubular reactor
	Jacbonson, however, from the same field of invention, regarding SOFCs, teaches a tubular reactor can achieve better reliability and safety than the flat stack design of Mardilovich (paras 0040-0041). It would have been obvious to one of ordinary skill in the art to use a microtubular shape rather than a stack shape with the motivation to improve the reliability and safety of the device.
	Regarding Claim 11, Mardilovich only teaches:
a lanthanum manganite generally (para 0041)
	LSM electrodes, however, were conventional in the art and would have an obvious substitute or improvement for the lanthanum manganite disclosed in Mardilovich. See e.g. Jacobson at para 0038.
	Regarding Claims 21-23, Mardilovich teaches:
that the pores have a controllable diameter (abstract, Figs. 4-5, etc.), but does not suggest a size range for such pores except insofar as it is presumed cover conventional ranges known in the art
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mardilovich (US 2005/0026030) in view of Fugane (US 2017/0338536 to Fugane et al.).
	Regarding Claim 6, Mardilovich does not teach:
the permeability
	Permeability was known in the art to depend on such factors as porosity and thickness of the layer, and to involve well-known tradeoffs with mechanical strength and stability. Mardilovich teaches a tunable porosity (Figs. 4A-D), such that conventional values for porous alumina substrates in the art would be considered a lower bound on the porosities rendered obvious by Mardilovich. Fugane, from an analogous field of invention, teaches an alumina layer with a permeability of 30x105 Lm-2h-1 (Para 0107) of thickness on the upper bound of thicknesses used in SOFCs. It would be expected that a tunable porous alumina layer like that in Mardilovich with enhanced straight-through pores and of a thickness less than 1000 microns (as was conventional in the art for such layers (see Jacobson, discussed above) would have a porosity overlapping that claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mardilovich (US 2005/0026030) in view of Othman (“High-performance, Anode-supported, Microtubular SOFC Prepared from Single-Step-Fabricated, Dual-Layer Hollow Fibers.” Adv. Mater. 2011, 23, 2480-2483 to Othman et al., copy provided by Applicant).
	Regarding Claim 7, Mardilovich does not explicitly teach:
power densities
	Othman, however, teaches that power densities up to 2.32 W/cm2 were known in the art with contemporary materials. It would have been obvious to one of ordinary skill in the art to apply ordinary skill in the art to achieve power densities over the claimed amount, through commonly known improvements regarding efficiency as indicated in Othman. Without a specifically claimed structural feature that would differentiate it from the prior art and that might account for the claimed power density, conventional power densities are assumed to be rendered obvious if all of the claimed structural features are rendered obvious. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mardilovich (US 2005/0026030) in view of Watanabe (US 2009/0081516 to Watanabe et al.).
	Regarding Claim 8, Mardilovich does not explicitly teach:
spinel phase alumina
	Mardilovich is interpreted to render obvious conventional aluminas used in SOFC support structures, given that it does not specify the crystal structure of the alumina. The instant specification does not indicate that spinel alumina provides unexpected results over known aluminas in the art. Watanabe teaches that spinel alumina was a widely known insulating support. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
Applicant’s arguments concerning the amendments have been considered but do not place the application in condition for allowance at least because the rejections have been modified to rely on Mardilovich. The claims as written do not adequately specify a structure different from that in Mardilovich. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723